Citation Nr: 1709151	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the cervical spine (hereinafter a "cervical spine disability").

2.  Entitlement to an initial evaluation in excess of 10 percent for left ankle degenerative joint disease (DJD), status post ankle surgery with scar (hereinafter a "left ankle disability").  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.  

4.  Entitlement to service connection for a gastrointestinal disability, to include acid reflux, and as secondary to an acquired psychiatric disorder.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, and as secondary to an acquired psychiatric disorder.  

7.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  

8.  Entitlement to a left knee disability, to include as secondary to service-connected left ankle disability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to June 1980.  Among other awards, the Veteran received the National Defense Service Medal and Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions March 2013 and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Phoenix, Arizona, respectively.  

In the March 2013 rating decision, the RO, in pertinent part, granted service connection for a cervical spine disability and assigned a 20 percent evaluation, effective September 9, 2011; granted service connection for a left ankle disability and assigned a 10 percent evaluation, effective September 9, 2011; and denied service connection for PTSD.  The Veteran appealed for higher initial evaluations and service connection.  

In the April 2014 rating decision, the RO, in pertinent part, denied service connection for acid reflux; denied service connection for erectile dysfunction; denied service for sleep apnea; denied service connection for hypertension; and denied service connection for a left knee disability.  The Veteran appealed for service connection.  

During the pendency of the appeal, the RO issued a January 2016 rating decision granting service connection for radiculopathy of the right upper extremity and assigning a 20 percent evaluation, effective June 1, 2015; and granting service connection for radiculopathy of the left upper extremity and assigning a 30 percent evaluation, effective June 1, 2015.  

Although the issues certified to the Board were for PTSD, acid reflux, and sleep apnea, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized as reflected on the title page to comport with the record.

Following the January 2016 statement of the case and January 2016 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in April 2014 and January 2016.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).

The issues of entitlement to service connection for weakness in both hands and arms and legs with tingling in both legs, headaches, left knee pain, high cholesterol, cardiac problems, and hearing loss; and entitlement to a higher evaluation for tinnitus have been raised by the record in an April 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a gastrointestinal disability, entitlement to service connection for erectile dysfunction, entitlement to service connection for a sleep disorder, entitlement to service connection for hypertension, and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From September 9, 2011 to January 1, 2014, the Veteran's cervical spine disability manifests flexion at no less than 30 degrees with pain, but no functional loss, guarding, muscle spasm, or neurological abnormality.  

2.  Resolving all reasonable doubt in favor of the Veteran, from January 2, 2014, the Veteran's cervical spine disability manifests flexion at 20 degrees with functional loss exhibited by pain, fatigue, weakness, lack of endurance, and incoordination.  

3.  Throughout the appeal period, the Veteran's left ankle disability manifests dorsiflexion at no less than 10 degrees and plantar flexion at no less than 30 degrees.  


CONCLUSIONS OF LAW

1.  From September 9, 2011 to January 1, 2014, the criteria for an initial evaluation in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

2.  From January 2, 2014, the criteria for a 30 percent evaluation for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in September 2011, October 2011 and February 2014.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in January 2012 and June 2015.  

The VA examinations addressed the current nature and severity of the Veteran's service-connected cervical spine disability and left ankle disability.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claims adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2016).  

Additionally, subsequent to the last VA examination for the Veteran's cervical spine and left ankle, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the January 2012 and June 2015 VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weightbearing.  Nevertheless, the Board finds that a remand to satisfy the requirements of Correia is not warranted here.  

Initially, remanding for another VA spine or ankle examination would not remedy the lack of testing performed at the Veteran's January 2012 VA examinations.  With regard to the most recent June 2015 VA spine and ankle examinations, recognition is given to the fact that the June 2015 VA examination reports did not address passive range of motion studies as required by Correia.  However, the June 2015 VA spine and ankle examinations specified that there was evidence of pain with weight bearing and range of motion studies of both ankles were conducted.  Further, although all range of motion measurements were performed under active motion, the Board finds that it is reasonable that any clinician-assisted passive motion would be greater, less beneficial to the Veteran, and thus the absence of measurements of passive motion are harmless errors.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. 
Higher Evaluation Claims

A. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).

B. Cervical Spine Disability

The Veteran contends that his service-connected cervical spine disability is worse than his current evaluation represents.  Specifically, the Veteran asserts that he is unable to do his normal activities, including driving (over one hour), walking (over 100 yards), jogging or running, and physical strenuous exercises due to limited neck and body range of motion.  He reported having weakness in both arms and hands.  Because he was unable to lift more than 30 pounds, he avoided the task and changed his duties at work so he could remain employed.  See April 2014 statement.  

The Veteran's service-connected cervical spine disability has been currently evaluated as 20 percent disabling, effective September 9, 2011, under 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2016).

Diagnostic Codes 5237 and 5242 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees. 38 C.F.R. §4.71a , Plate V.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

The Veteran underwent a VA spine examination in January 2012.  The Veteran reported having flare-ups characterized by limited concentration due to neck pain.  Upon objective evaluation, the VA examiner found that the Veteran had no localized tenderness, guarding or muscle spasm.  Muscle strength, sensory, and reflex examination results were normal.  No muscle atrophy was found.  Range of motion resting revealed flexion at 30 degrees with pain, extension at 30 degrees with pain, right and left lateral flexion at 30 degrees with pain, right and left lateral rotation at 35 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  No functional loss was found.  There were no neurologic abnormalities and no intervertebral disc syndrome (IVDS).  Based on the objective findings, including diagnostic testing, the examiner diagnosed the Veteran with osteoarthritis of the cervical spine.  

VA treatment record from August 2013 to October 2014 document that the Veteran continued to seek treatment for his neck pain.  He said he was only treating his pain with Ibuprofen, despite experiencing unbearable pain, so he could continue working as a nurse supervisor.  See August 2014 VA Primary Care H&P Note.  An October 2014 VA Primary Care Note noted that neck surgery was on hold for six months to a year, until the Veteran was available.  See Virtual VA, received 1/20/2016, pg. 5.

A January 2014 private treatment record documents that the Veteran's neck pain had worsened and that he had crepitus with neck motion, and pain and stiffness in his neck and bilateral shoulders.  He also reported having intermittent tingling into his hands with associated weakness  An objective evaluation showed that the Veteran had very limited range of motion in all planes characterized as 10 to 20 percent of normal.  An MRI scan revealed severe spondylosis at C5-C6 and C6-C7 with moderate changes at C4-C5.  The private physician concluded that the Veteran had severe cervical spondylosis that was unresponsive to conservative treatment including therapy and medication.  

In June 2015, the Veteran was afforded another VA spine examination.  The Veteran did not report having any flare-ups, but reported having functional loss characterized by chronic, severe neck pain, loss of motion, and mild numbness and weakness.  He regularly used a night neck brace.  A scheduled decompression and fusion neck surgery was delayed due to a heart stent.  Upon objective evaluation, the VA examiner found localized tenderness and guarding resulting in an abnormal gait or abnormal spinal contour.  Muscle strength testing and reflex examination results were normal.  Sensory examination results were decreased at the left inner or outer forearm and at the left hands or fingers.  Muscle atrophy was present at the left forearm.  Bilateral upper extremity radiculopathy (mild on the right and moderate on the left) was found.  There were no other neurologic abnormalities.  No ankylosis was reported.  IVDS was found, but the Veteran had no acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Range of motion testing revealed flexion at 20 degrees with pain, extension at 10 degrees with pain, right and left lateral flexion at 20 degrees with pain, and right and left lateral rotation at 20 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  Objective evidence of pain with weight bearing was found.  The VA examiner determined that range of motion itself contributed to functional loss, as the Veteran had to use his shoulder and eyes to see as he could not move his neck.  With repeated use over a period of time, the VA examiner concluded that functional loss was caused by pain, fatigue, weakness, lack of endurance, and incoordination.  Based on the objective findings, including diagnostic testing, the VA examiner diagnosed the Veteran's cervical spine with degenerative disc disease or degenerative joint disease with IVDS.  

Based on a careful review of the subjective and clinical evidence, the Board finds that from September 9, 2011 to January 1, 2014, the Veteran's service-connected cervical spine disability does not warrant a higher 30 percent evaluation.  In other words, the evidence, during this period, does not show that the Veteran's cervical spine manifests flexion 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Indeed, the Veteran's cervical spine flexion was no less than 30 degrees (January 2012 VA examination) and no functional loss was found.  Accordingly, the Board concludes that during this relevant appeal period, the Veteran's cervical spine is no more than 20 percent disabling.  

However, resolving all reasonable doubt in favor of the Veteran, from January 2, 2014, the date of the private treatment, the Veteran warrants a higher 30 percent evaluation for his cervical spine disability.  At the June 2015 VA examination, the objective findings showed significant worsening from her January 2012 VA examination, including a significant decrease throughout her range of motion, and functional loss exhibited by pain, fatigue, weakness, lack of endurance, and incoordination.  Notably, the Veteran's symptoms had worsened to the point that decompression and fusion surgery was recommended.  Based on the objective findings of the June 2015 VA examination that the Veteran's cervical spine had manifested symptoms of flexion at 20 degrees and functional loss, the Board finds that a higher 30 percent evaluation during this period is warranted.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  Thus, the Board finds that since January 2014, the increased symptomatology combined to roughly equate with limitation of motion to 15 degrees of forward flexion as required for the assignment of the next higher rating of 30 percent.  

The Board emphasizes that the Veteran's January 2, 2014 private treatment record documents that the Veteran had worsening neck symptoms.  Furthermore an objective evaluation revealed very limited cervical range of motion at all planes from 10 to 20 percent of normal.  Although specific range of motion findings were not documented during this visit, the subsequent June 2015 VA examination findings appear consistent with the private physician's overall conclusions.  Thus, the Board finds that the January 2014 private treatment record denotes when the Veteran's worsening cervical spine symptoms began.  

Acknowledging that the Veteran was diagnosed with IVDS at his June 2015 VA examination, the Board finds that a higher evaluation under Diagnostic Code 5243 is not warranted.  In this case, the June 2015 VA examiner found that the Veteran had no incapacitating episodes during the past 12 months due to his IVDS.  Therefore, the Veteran is not entitled to consideration of a higher evaluation under the applicable rating criteria.  Accordingly, the Board concludes that the Veteran's cervical spine disability is no more than 30 percent disabling as of January 2, 2014.  

Finally, the Board reiterates that the Veteran is already service-connected for his radiculopathy of the bilateral upper extremities associated with his cervical spine disability.  However, the Veteran does not contend, and the evidence does not demonstrate that his radiculopathy of the bilateral upper extremities have worsened since they were last evaluated at the June 2015 VA examination, and these disabilities are not before the Board at this time.  Thus, consideration of higher evaluations are not warranted.  

C. Left Ankle Disability

The Veteran contends that his left ankle disability is worse than his current evaluation represents.  Specifically, the Veteran asserts that his left ankle pain prevents him from walking (over 100 yards), jogging or running, standing for a prolonged period of time, and performing other physical strenuous activities.  See April 2014 statement.

The Veteran's service-connected left ankle disability has been currently evaluated as 10 percent disabling, effective September 9, 2011, under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5271.  The Veteran has been assigned the minimum compensable evaluation for painful motion of the ankle.  See 38 C.F.R. § 4.59.  

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a., Diagnostic Code 5003.

Note 1 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion. 

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The words "moderate" and "marked" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).

As there is no evidence of ankylosis, deformity, or astragalectomy, the diagnostic codes pertaining to such impairments are not applicable to the Veteran's left ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2016). 

In January 2012, the Veteran underwent a VA examination.  The Veteran reported having flare-ups characterized by limited standing and walking.  No assistive devices were used.  Upon objective evaluation, the VA examiner found no localized tenderness or pain on palpation.  Muscle strength testing results were normal.  There were negative joint stability test results.  No ankylosis was found.  Range of motion testing of the left ankle revealed plantar flexion at 30 degrees with pain and plantar dorsiflexion at 10 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  No functional loss was noted.  Due to his 1997 left ankle tendon repair, the Veteran had residual pain on weight bearing and decreased range of motion.  No scars were found to be painful or unstable and did not have a total area equal to or greater than 39 square centimeters (cm.).  Based on the objective findings, including the diagnostic testing, the VA examiner diagnosed the Veteran with left ankle DJD, status post surgery with scar.  

An October 2013 VA Podiatry Consult reflects that the Veteran reported that he had experienced pain ever since his ankle surgery, and now his foot inverted causing him to force it to point straight.  Upon review of an x-ray, the VA treating podiatrist found that there was a normal looking ankle with possibly a little arthritic change in the tip of the medical malleolus and what appeared to be a calcification on the lateral aspect of the lateral malleolus.  A small ankle brace was provided to try and stabilize and immobilize his ankle.  See Virtual VA, received 1/20/2016, pg. 69.

A January 2014 private treatment record documents that the Veteran used a cane for balance due to his left ankle.  

The Veteran was afforded another VA examination in June 2015.  The Veteran did not report having any flare-ups, but reported having functional loss characterized by a chronically sore left ankle.  A cane was regularly used in part due to the left ankle.  Upon objective evaluation, the VA examiner found objective evidence of localized tenderness or pain on palpation and crepitus.  Muscle strength testing results were normal.  No muscle atrophy or ankylosis was found.  Ankle instability or dislocation was not suspected.  Range of motion testing of the left ankle revealed dorsiflexion at 20 degrees with pain and plantar flexion at 45 degrees with pain.  There was no additional limitation in range of motion upon repetitive use testing.  Objective evidence of pain with weight bearing was noted.  With repeated use over a period of time, the VA examiner concluded that functional loss was caused by pain, fatigue, weakness, lack of endurance, and incoordination.  Arthritis was a residual of the Veteran's prior ligament reconstruction of his left ankle.  The Veteran's scars were not painful or unstable and did not have a total area equal to or greater than 39 square cm.  Based on the objective findings, including diagnostic testing, the VA examiner diagnosed the Veteran with left ankle post traumatic arthrosis.  

Based on the subjective and clinical evidence, the Board finds that throughout the entire appeal period, the Veteran's service-connected left ankle disability does not warrant a higher 20 percent evaluation.  In other words, under Diagnostic Code 5271, the evidence does not demonstrate that the Veteran's left ankle limitation of motion is more appropriately characterized as marked.  At his January 2012 VA examination, the Veteran's left ankle showed decreased range of motion, but no functional loss or additional limitation of motion upon repetitive use.  By contrast, the Veteran's left ankle showed significant improvement in his range of motion at his June 2015 VA examination.  Notably, objective testing revealed normal range of motion findings.  Despite the objective finding that the Veteran had painful motion and pain with weight-bearing, there was no objective finding that they contributed to any additional loss of function.  Accordingly, for the entire appeal period, the Board concludes that the Veteran's left ankle disability is no more than 10 percent disabling.  

The Board considered whether a higher 20 percent evaluation was warranted for the Veteran's service-connected left ankle disability under Deluca.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  At his June 2015 VA examination, functional loss was found exhibited by pain, fatigue, weakness, lack of endurance and incoordination.  However, an October 2013 VA Podiatry Note documents that an x-ray showed a normal looking ankle.  He was provided a small ankle brace and regularly used a cane, however, the objective findings at this June 2015 VA examination did not show any evidence of instability or dislocation.  Such findings might support that the Veteran's left ankle had worsened despite the normal range of motion testing results.  Nevertheless, the overall evidence does not show that the Veteran's left ankle disability results in a level of diminished functional capacity consistent with the next higher evaluation.  Thus, a higher 20 percent evaluation for the Veteran's left ankle disability on the basis of functional loss is not warranted.  

Finally, each VA examination determined that scars located on the left ankle were consistently found to be not painful or unstable and did not have a total area greater than 39 square cm.  Thus, consideration of a separate evaluation for scars is not applicable.

D. Extraschedular Consideration

The Board has considered whether the Veteran's cervical spine disability and left ankle disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected cervical spine disability is manifested by symptoms of chronic pain, stiffness, and limited motion, which impact his ability to lift more than 30 pounds and to drive for more than one hour.  The Veteran's service-connected left ankle disability is manifested by chronic pain and soreness, which impact his ability to walk or stand for prolonged period of time.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

From September 9, 2011 to January 1, 2014, entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability is denied.  

From January 2, 2014, entitlement to a 30 percent evaluation, but no higher, for a cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for a left ankle disability is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder, the Veteran asserts that while stationed from 1977 to 1978 at U.S. Naval Base Subic Bay in the Philippines, his duties as a sergeant to a squad of U.S. Marines, a patrol leader, and a sniper were so stressful that they caused him to develop PTSD.  He reportedly did not engage in combat, but performed security and patrolling activities where he experienced constant fear, threat of injury and impending death.  As a result of his repressed stress, the Veteran surmised that he "got into trouble" causing him to be transferred to another Company and to be demoted from sergeant to corporal.  See December 2011, September 2012, April 2014 and May 2016 statements.  

Available military personnel records show that in 1978, the Veteran's Commanding Officer found counseling was required to deal with two major problems related to constant marital confrontations.  Finding that counseling was not successful, the Veteran was not recommended for promotion.  No mental health diagnosis was documented during service.  

VA treatment records from 2013 to 2014 shows that the Veteran had diagnoses of anxiety disorder, depressive disorder, unspecified insomnia disorder, and nightmare disorder.  The only diagnosis for PTSD was made by his private treating psychiatrist.  

The evidence shows that the Veteran had duties during service whose circumstances may have placed him in potential danger and experienced problems requiring counseling and impacting his professional advancement.  Furthermore, the evidence shows the Veteran currently has diagnoses for multiple mental health disorders.  The record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's reported in-service stressful experiences may be related to his currently diagnosed mental health disorders, a remand to provide a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's service connection claim for a gastrointestinal disability, to include acid reflux, the Veteran asserts that his gastrointestinal problems are either directly related to his active duty service, or as secondary to his acquired psychiatric disorder.  As previously discussed, a psychiatric disorder has not yet been found to be related to his military service.  However, service treatment records (STRs) reflect the Veteran's complaints of abdominal pain after eating (November 1975 STR), stomach pain (December 1975) and a diagnosis of indigestion (March 1976 STR).  A December 2013 private treatment record reflects that the Veteran had a diagnosis for gastroesophageal reflux disease (GERD).  In support of his appeal, the Veteran submitted an article discussing studies which have shown the impact of psychological comorbidities on GERD and an excerpt of Congressional testimony by the U.S. Department of Health and Human Services stating that gastrointestinal problems are among the significant health problems that are more likely to occur in individuals with PTSD.  The record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's in-service gastrointestinal symptoms may be related to his currently diagnosed GERD, or to an acquired psychiatric disorder, a remand to provide a VA examination is required.  See McLendon, supra.  

With regard to the Veteran's service connection claim for erectile dysfunction, the Veteran asserts that his condition was directly related to his military service, or as secondary to an acquired psychiatric disorder.  No in-service complaints, treatment or diagnoses are documented.  Currently, the Veteran's September 2014 private treatment record shows that the Veteran had received medication for erectile dysfunction.  In July 2016, Dr. V.K. noted that the Veteran had a long history of erectile dysfunction.  In support of his appeal, the Veteran submitted multiple articles discussing a potential link between erectile dysfunction and PTSD or other anxiety disorders.  It is premature to adjudicate the issue of whether the Veteran's erectile dysfunction is etiologically related to his active duty service or an acquired psychiatric disorder, which may also be related to active duty service; therefore the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer adjudication of the erectile dysfunction service connection claim until the AOJ adjudicates the acquired psychiatric disorder claim.  Upon remand, the AOJ should address whether the Veteran's erectile dysfunction was etiologically related to military service, or was caused or aggravated by an acquired psychiatric disorder.  

With regard to the Veteran's service connection claim for a sleep disorder, to include sleep apnea, the Veteran asserts that his sleep problems are directly related to military service, or as secondary to an acquired psychiatric disorder.  No in-service complaints, treatment or diagnoses are documented.  At a November 2013 VA mental health clinic visit, the Veteran was diagnosed with an unspecified insomnia disorder and nightmare disorder.  See Virtual VA, received 1/20/2016, pg.43.  Both disorders are considered sleep disorders.  In support of his appeal, the Veteran submitted articles discussing a potential link between sleep apnea and PTSD and how the treatment of sleep disturbances would improve the treatment of PTSD.  It is premature to adjudicate the issue of whether the Veteran's sleep disorder is etiologically related to his active duty service or an acquired psychiatric disorder, which may also be related to active duty service; therefore the claims are inextricably intertwined.  See Harris v. Derwinski, supra.  Accordingly, the Board must defer adjudication of the sleep disorder service connection claim until the AOJ adjudicates the acquired psychiatric disorder claim.  Upon remand, the AOJ should address whether the Veteran's sleep disorder was etiologically related to military service, or was caused or aggravated by an acquired psychiatric disorder.  

With regard to the Veteran's service connection claim for hypertension, the Veteran asserts that his hypertension is directly related to military service, or as secondary to an acquired psychiatric disorder.  In-service medical records do not document any elevated blood pressure readings.  Available private treatment records show that the Veteran had been receiving treatment for hypertension since 2000.  In support of his appeal, the Veteran submitted articles discussing studies which found a potential link between hypertension and PTSD.  It is premature to adjudicate the issue of whether the Veteran's hypertension is etiologically related to his active duty service or an acquired psychiatric disorder, which may also be related to active duty service; therefore the claims are inextricably intertwined.  See Harris v. Derwinski, supra.  Accordingly, the Board must defer adjudication of the hypertension service connection claim until the AOJ adjudicates the acquired psychiatric disorder claim.  Upon remand, the AOJ should address whether the Veteran's hypertension was etiologically related to military service, or was caused or aggravated by an acquired psychiatric disorder.  

With regard to the Veteran's service connection claim for a left knee disability, the Veteran asserts that his currently diagnosed left knee disability is etiologically related to his military service, or as secondary to his service-connected left ankle disability.  At a March 2014 VA examination, the examiner concluded that the Veteran's currently diagnosed mild osteoarthritis of the left knee was less likely as not incurred in or caused by his active duty service.  The examiner based his conclusions on the finding that the Veteran's in-service left knee strain had been treated to resolution.  However, the record does not include an etiological opinion as to whether the Veteran's currently diagnosed left knee disability was caused or aggravated by his service-connected left ankle disability.  A remand is required to obtain an addendum VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records for his mental health disorders, gastrointestinal disability, erectile dysfunction, sleep disorder, hypertension, and left knee disability that are not currently of record.

2.  After the above is completed, to the extent possible, schedule the Veteran for a VA psychiatric examination for his acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Does the Veteran have a current mental health diagnosis?  If so, please identify.  

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider the Veteran's competent lay statements describing his stressful military experiences while performing his duties in the Philippines.  In addition, the examiner should consider the 1978 military personnel records documenting that the Veteran had undergone counseling.  Furthermore, the examiner should address the Veteran's VA and private treatment records reflecting mental health treatment and diagnoses for anxiety disorder, depressive disorder, insomnia disorder, nightmare disorder, and PTSD.  

A complete rationale for any opinion expressed must be provided.  

3.  In conjunction with the above, schedule the Veteran for a VA examination for his gastrointestinal disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that any current gastrointestinal disability is etiologically related to the Veteran's active duty service, to include his 1975 and 1976 in-service complaints of abdominal pain and diagnosis of indigestion?  

b.  Is it at least as likely as not (50 percent probability or more) that any current gastrointestinal disability was caused, or alternatively, aggravated (increased beyond the natural progression of the disability) by an acquired psychiatric disorder, or any other service-connected disability?  

A complete rationale for any opinion expressed must be provided.  

4.  Obtain an addendum VA opinion from the March 2014 VA examiner, or another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his left knee disability.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current left knee disability was caused or, alternatively aggravated (increased beyond the natural progression of the disability) by his service-connected left ankle disability, or any other service-connected disability?  

A complete rationale for any opinion expressed must be provided.  

5.  Thereafter, if no additional development is in order, to include an examination to address the etiology of any claimed disorder in appellate status, then adjudicate the service connection claims for an acquired psychiatric disorder, a gastrointestinal disability, erectile disorder, a sleep disorder, hypertension, and a left knee disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


